White, Presiding Judge.
This appeal is from a judgment of conviction for murder of the first degree, wherein the penalty is assessed at death.
A motion in arrest of judgment was made by defendant “ because,” as alleged, “the indictment does not show and does not charge that the defendant did kill 1 any reasonable creature in being,’ and because said indictment does not charge that Henry Roberson (the deceased) was a person of the human family or race.” A similar objection was made to the indictment in JBohannon’s case, and this court said: “It has never been held necessary that the indictment should allege that the deceased was ‘ a human being,’ or ‘ a reasonable creature,’ although in the definition of murder one or the "other of these descriptions of the deceased are used. To allege the name of the person killed, or that his name is unknown, is a sufficient allegation that the deceased was the subject of murder, as it will be presumed that the indictment is understood according to the import of the common language used therein. (Code Crim. Proc., Art. 425; Penal Code, Art. 10; 2 Bish. Crim. Law, sec. 506; State v. Stanley, 33 Iowa, 526; Perryman v. The State, 36 Texas, 321; Reed v. The State, 16 Ark., 499; 1 Arch. Cr. Pr. and Pl., 784; 1 Whart. Prec., 114.)” Bohannon v. The State, 14 Texas Court of Appeals, 271.
Under our own decisions, the indictment before us is amply sufficient to charge murder of the first degree. (Dwyer v. The State, 12 Texas Ct. App., 535; Peterson v. The State, 12 Texas Ct. App., 650.) The court did not err in overruling the motion in arrest of judgment.
Several exceptions, or rather objections, for no exceptions were taken in fact, are made to the charge of the court, neither of which in our opinion is tenable. We consider the charge an able and most explicit exposition of the law as applicable to all the important, material phases in which the evidence presented the case.
As to the facts, there can be no reasonable doubt of defendant’s guilt of murder in the first degree, if the jury attached credibility to the testimony of the witness Plora White: and we see no reason why they should not have done so, for her testimony is unimpeached and uncontradicted. Aside from her testimony, had the verdict been rendered on the other evidence in the record, we would have been compelled to have held that it was amply supported.
*460Opinion delivered February 27, 1884.
The theory of defendant was that the killing was accidental. Whether it was or not was fairly and plainly submitted to the jury, and they were furthermore fully instructed upon the law with regard to drunkenness, in connection with murder. That defendant killed deceased there can be no doubt; that he did so under circumstances evincing preparation and premeditated design, is equally evident. He has had a fair trial, and the judgment condemning him to death for his crime is affirmed.

Affirmed.